                         Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 1 of 26
                                              Renters Insurance Program
                                                                                 POLICY INDEX

                                                                               Page                                                                                             Page
AGREEMENT .......................................................................2                      Recovered Property.....................................................9
                                                                                                        Volcanic Eruption Period ...........................................9
DEFINITIONS ......................................................................2                     Loss Payee ...................................................................9

SECTION I - PROPERTY COVERAGES ...........................3-6                                    SECTION II – LIABILITY COVERAGES.............................10
                                                                                                     Coverage E - Personal Liability.................................10
       Coverage C - Personal Property ..............................3-4                              Coverage F - Medical Payments to Others...............10
       Coverage D - Loss of Use ...........................................4
       Additional Coverages ..............................................4-6                    SECTION II – EXCLUSIONS .........................................10-12
         Debris Removal .......................................................4
         Reasonable Repairs .................................................4                   SECTION II – ADDITIONAL COVERAGES..................12-13
         Trees, Shrubs and Other Plants ..............................4                              Claim Expenses .........................................................12
         Fire Department Service Charge..........................4-5                                 First Aid Expenses.....................................................12
         Property Removed...................................................5                        Damage to Property of Others ............................12-13
         Credit Card, Fund Transfer Card, Forgery                                                    Loss Assessment ........................................................13
          and Counterfeit Money..........................................5
         Loss Assessment ......................................................5                 SECTION II – CONDITIONS .............................................13
         Collapse ................................................................5-6                Limit of Liability ........................................................13
         Glass or Safety Glazing Material .............................6                             Severability of Insurance ..........................................13
         Building Additions and Alterations ........................6                                Duties After Loss .......................................................13
         Ordinance or Law ...................................................6                       Duties of an Injured Person ................................13-14
                                                                                                     Payment of Claims ....................................................14
SECTION I – PERILS INSURED AGAINST .......................6-7                                        Action Against Us......................................................14
                                                                                                     Bankruptcy of an Insured.........................................14
SECTION I - EXCLUSIONS...............................................7-8                             Other Insurance ........................................................14

SECTION I – CONDITIONS ...........................................8-10                           SECTIONS I AND II - CONDITIONS.................................14
    Insurable Interest and Limit of Liability .....................8                                 Policy Period .............................................................14
    Your Duties After Loss.............................................8-9                           Concealment or Fraud ..............................................14
    Loss Settlement............................................................9                     Liberalization Clause .................................................14
    Loss to a Pair or Set ....................................................9                      Waiver or Change of Policy Provisions ...................14
    Glass Replacement ......................................................9                        Cancellation..........................................................14-15
    Appraisal......................................................................9                 Nonrenewal...............................................................15
    Other Insurance ..........................................................9                      Assignment ................................................................15
    Action Against Us........................................................9                       Subrogation ...............................................................15
    Our Option..................................................................9                    Death .........................................................................15
    Loss Payment ..............................................................9
    Abandonment of Property..........................................9                           IMPORTANT NOTICE .......................................................16
    No Benefit to Bailee ..................................................9
    Nuclear Hazard Clause................................................9




AJ8850PC-0307                                                                           Page 1
                                                                                                                                                    Exhibit A - 1
                 Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 2 of 26
                      AGREEMENT                                                         (1) Persons while engaged in your employ or
                                                                                              that of any person included in 3.a. or 3.b.
We will provide the insurance described in this policy in                                     above; or
return for the premium and compliance with all                                          (2) Other persons using the vehicle on an
applicable provisions of this policy.                                                         “insured location” with your consent.
                                                                             4.    “Insured location” means:
                      DEFINITIONS
                                                                                   a. The “residence premises”;
In this policy, “you” and “your” refer to the “named                               b. The part of other premises, other structures and
insured” shown in the Declarations and the spouse if a                                  grounds used by you as a residence and:
resident of the same household. “We,” “us” and “our”
refer to the Company providing this insurance. In                                       (1) Which is shown in the Declarations; or
addition, certain words and phrases are defined as                                      (2) Which is acquired by you during the
follows:                                                                                      policy period for your use as a residence;
1. “Bodily injury” means bodily harm, sickness or                                  c. Any premises used by you in connection with
     disease, including required care, loss of services and                             a premises in 4.a. and 4.b. above;
     death that results.                                                           d. Any part of a premises:
2. “Business” means:                                                                    (1) Not owned by an “insured”; and
     a. A trade, profession or occupation engaged in                                    (2) Where an “insured” is temporarily
          on a full-time, part-time or occasional basis; or                                   residing;
     b. Any other activity engaged in for money or                                 e. Vacant land, other than farm land, owned by
          other compensation, except the following:                                     or rented to an “insured”;
          (1) One or more activities, not described in                             f.   Land owned by or rented to an “insured” on
                items (2) through (4) below, for which no                               which a one or two family dwelling is being
                “insured” receives more than $2,000 in                                  built as a residence for an “insured”;
                total compensation for the 12 months
                before the beginning of the policy period;                         g. Individual or family cemetery plots or burial
                                                                                        vaults of an “insured”; or
          (2) Volunteer activities for which no money is
                received other than payment for expenses                           h. Any part of a premise occasionally rented to an
                incurred to perform the activity;                                      “insured” for other than “business” use.
          (3) Providing home day care services for                                 If the named insured is a “business” entity, the
                which no compensation is received, other                           “insured location” is limited to the “residence
                than the mutual exchange of such                                   premises”.
                services; or                                                 5.    “Landlord” means:
          (4) The rendering of home day care services                              The owner or property manager of the “residence
                to a relative of an “insured”.                                     premises”.
3. “Insured” means you and residents of your                                 6.    “Occurrence” means an accident, including
     household who are:                                                            continuous or repeated exposure to substantially the
     a. Your relatives; or                                                         same general harmful conditions, which results,
                                                                                   during the policy period, in:
     b. Other persons under the age of 21 and in the
          care of any person named above.                                          a. “Bodily injury”; or
     If the entity named on the Declarations Page is a                             b. “Property damage”.
     “business” entity, “insured” means any person while                     7.    “Property damage” means physical injury to,
     residing at the “residence premises” with the                                 destruction of, or loss of use of tangible property.
     permission of the named insured.
                                                                             8.    “Residence employee” means:
     Under Section II, “insured” also means:
                                                                                   a. An employee of an “insured” whose duties are
     c. With respect to animals or watercraft to which                                  related to the maintenance or use of the
          this policy applies, any person or organization                               “residence premises”, including household or
          legally responsible for these animals or                                      domestic services; or
          watercraft which are owned by you or any
                                                                                   b. One who performs similar duties elsewhere not
          person included in 3.a. or 3.b. above. A
                                                                                        related to the “business” of an “insured”.
          person or organization using or having custody
          of these animals or watercraft in the course of                    9.    “Residence premises” means:
          any “business” or without consent of the                                 a. The one family dwelling, other structures, and
          owner is not an “insured”;                                                    grounds; or
     d. With respect to any vehicle to which this policy                           b. That part of any other building;
          applies:
                                                                                   where the “insured” resides and which is shown as
                                                                                   the “residence premises” in the Declarations.


                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.
AJ8850PC-0307                                                       Page 2
                                                                                                                       Exhibit A - 2
                  Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 3 of 26
          SECTION I - PROPERTY COVERAGES                                      10. $1000 for loss to electronic apparatus, while in or
                                                                                  upon a motor vehicle or other motorized land
COVERAGE C – Personal Property                                                    conveyance, if the electronic apparatus is equipped
                                                                                  to be operated by power from the electrical system
We cover personal property owned or used by an
                                                                                  of the vehicle or conveyance while retaining its
“insured” while it is anywhere in the world. At your
                                                                                  capability of being operated by other sources of
request, we will cover personal property owned by:
                                                                                  power. Electronic apparatus includes:
1. Others while the property is on the part of the
                                                                                  a. Accessories or antennas; or
      “residence premises” occupied by an “insured”;
                                                                                  b. Tapes, wires, records, discs or other media;
2. A guest or a “residence employee”, while the
      property is in any residence occupied by an                                 for use with any electronic apparatus described in
      “insured”.                                                                  this item 10.
Our limit of liability for personal property usually located                  11. $1000 for loss to electronic apparatus, while not in
at an “insured’s” residence, other than the “residence                            or upon a motor vehicle or other motorized land
premises”, is 10% of the limit of liability for Coverage C,                       conveyance, if the electronic apparatus:
or $1000, whichever is greater. Personal property in a                            a. Is equipped to be operated by power from the
newly acquired principal residence is not subject to this                               electrical system of the vehicle or conveyance
limitation for the 30 days from the time you begin to                                   while retaining its capability of being operated
move the property there.                                                                by other sources of power;
Special Limits of Liability. These limits do not increase                         b. Is away from the “residence premises”; and
the Coverage C limit of liability. The special limit for each                     c. Is used at any time or in any manner for any
numbered category below is the total limit for each loss                                “business” purpose.
for all property in that category.                                                Electronic apparatus includes:
1. $200 on money, bank notes, bullion, gold other                                 a. Accessories or antennas; or
      than goldware, silver other than silverware,
      platinum, coins and medals.                                                 b. Tapes, wires, records, discs or other media;
2. $1000 on securities, accounts, deeds, evidences of                             for use with any electronic apparatus described in
      debt, letters of credit, notes other than bank notes,                       this item 11.
      manuscripts, personal records, passports, tickets and
      stamps. This dollar limit applies to these categories                   Property Not Covered. We do not cover:
      regardless of the medium (such as paper or                              1. Articles separately described and specifically insured
      computer software) on which the material exists.                            in this or other insurance;
      This limit includes the cost to research, replace or                    2. Animals, birds or fish;
      restore the information from the lost or damaged                        3. Motor vehicles or all other motorized land
      material.                                                                   conveyances. This includes:
3. $1000 on watercraft, including their trailers,                                 a. Their equipment and accessories; or
      furnishings, equipment and outboard engines or
      motors.                                                                     b. Electronic apparatus that is designed to be
                                                                                        operated solely by use of the power from the
4. $1000 on trailers not used with watercraft.                                          electrical system of motor vehicles or all other
5. $1000 for loss by theft of jewelry, watches, furs,                                   motorized land        conveyances. Electronic
      precious and semi-precious stones.                                                apparatus includes:
6. $2000 for loss by theft of firearms and related                                      (1) Accessories or antennas; or
      equipment.                                                                        (2) Tapes, wires, records, discs or other
7. $2500 for loss by theft of silverware, silver-plated                                       media;
      ware, goldware, gold-plated ware and pewterware.                                  for use with any electronic apparatus described
      This includes flatware, hollowware, tea sets, trays                               in this item 3.b.
      and trophies made of or including silver, gold or
      pewter.                                                                           The exclusion of property described in 3.a.
                                                                                        and 3.b. above applies only while the property
8. $2500 on property, on the “residence premises”,                                      is in or upon the vehicle or conveyance.
      used at any time or in any manner for any
      “business” purpose.                                                         We do cover vehicles or conveyances not subject to
                                                                                  motor vehicle registration which are:
9. $250 on property, away from the “residence
      premises”, used at any time or in any manner for                            a. Used to service an “insured’s” residence; or
      any “business” purpose. However, this limit does                            b. Designed for assisting the handicapped;
      not apply to loss to adaptable electronic apparatus
      as described in Special Limits 10. and 11. below.                       4. Aircraft and parts. Aircraft means any contrivance
                                                                                  used or designed for flight, except model or hobby
                                                                                  aircraft not used or designed to carry people or
                                                                                  cargo;


                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
AJ8850PC-0307                                                        Page 3
                                                                                                                        Exhibit A - 3
                 Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 4 of 26
5.   Property of roomers, boarders and other tenants,                               b.    Ash, dust or particles from a volcanic eruption
     except property of roomers and boarders related to                                   that has caused direct loss to a building or
     an “insured”;                                                                        property contained in a building.
6.   Property in an apartment regularly rented or held                              This expense is included in the limit of liability that
     for rental to others by an “insured”;                                          applies to the damaged property. If the amount to
7.   Property rented or held for rental to others off the                           be paid for the actual damage to the property plus
     “residence premises”;                                                          the debris removal expense is more than the limit of
                                                                                    liability for the damaged property, an additional 5%
8.   “Business” data, including such data stored in:                                of that limit of liability is available for debris
     a. Books of account, drawings or other paper                                   removal expense.
           records; or                                                              We will also pay your reasonable expense, up to
     b. Electronic data processing tapes, wires, records,                           $500, for the removal from the “residence premises”
           discs or other software media.                                           of:
     However, we do cover the cost of blank recording                               a. Your tree(s) felled by the peril of Windstorm or
     or storage media, and of pre-recorded computer                                       Hail;
     programs available on the retail market; or                                    b. Your tree(s) felled by the peril of Weight of
9.   Credit cards or fund transfer cards except as                                        Ice, Snow or Sleet; or
     provided in Additional Coverages 6.                                            c. A neighbor’s tree(s) felled by a Peril Insured
COVERAGE D – Loss Of Use                                                                  Against under Coverage C;
The limit of liability for Coverage D is the total limit for                        provided the tree(s) damages a covered structure.
all the coverages that follow.                                                      The $500 limit is the most we will pay in any one
                                                                                    loss regardless of the number of fallen trees.
1. If a loss by a Peril Insured Against under this policy
      to covered property or the building containing the                      2.    Reasonable Repairs. In the event that covered
      property makes the “residence premises” not fit to                            property is damaged by an applicable Peril Insured
      live in, we cover the Additional Living Expense,                              Against, we will pay the reasonable cost incurred by
      meaning any necessary increase in living expenses                             you for necessary measures taken solely to protect
      incurred by you so that your household can                                    against further damage. If the measures taken
      maintain its normal standard of living.                                       involve repair to other damaged property, we will
                                                                                    pay for those measures only if that property is
      Payment will be for the shortest time required to                             covered under this policy and the damage to that
      repair or replace the damage or, if you permanently                           property is caused by an applicable Peril Insured
      relocate, the shortest time required for your                                 Against.
      household to settle elsewhere.
                                                                                    This coverage:
2. If a loss covered under this Section makes that part
      of the “residence premises” rented to others or held                          a. Does not increase the limit of liability that
      for rental by you not fit to live in, we cover the:                                 applies to the covered property;
            Fair Rental Value, meaning the fair rental                              b. Does not relieve you of your duties, in case of
            value of that part of the “residence premises”                                a loss to covered property, as set forth in
            rented to others or held for rental by you less                               SECTION I – CONDITION 2.d.
            any expenses that do not continue while the                       3.    Trees, Shrubs and Other Plants. We cover trees,
            premises is not fit to live in.                                         shrubs, plants or lawns, on the “residence
      Payment will be for the shortest time required to                             premises”, for loss caused by the following Perils
      repair or replace that part of the premises rented or                         Insured Against: Fire or lightning, Explosion, Riot or
      held for rental.                                                              civil commotion, Aircraft, Vehicles not owned or
                                                                                    operated by a resident of the “residence premises”,
3. If a civil authority prohibits you from use of the                               Vandalism or malicious mischief or Theft.
      “residence premises” as a result of direct damage to
      neighboring premises by a Peril Insured Against in                            We will pay up to 10% of the limit of liability that
      this policy, we cover the Additional Living Expense                           applies to Coverage C for all trees, shrubs, plants or
      and Fair Rental Value loss as provided under 1. and                           lawns. No more than $500 of this limit will be
      2. above for no more than two weeks.                                          available for any one tree, shrub or plant. We do
                                                                                    not cover property grown for “business” purposes.
The periods of time under 1., 2. and 3. above are not
limited by expiration of this policy.                                               This coverage is additional insurance.
We do not cover loss or expense due to cancellation of a                      4.    Fire Department Service Charge. We will pay up
lease or agreement.                                                                 to $500 for your liability assumed by contract or
                                                                                    agreement for fire department charges incurred
ADDITIONAL COVERAGES                                                                when the fire department is called to save or protect
1. Debris Removal. We will pay your reasonable                                      covered property from a Peril Insured Against. We
   expense for the removal of:                                                      do not cover fire department service charges if the
                                                                                    property is located within the limits of the city,
   a. Debris of covered property if a Peril Insured
                                                                                    municipality or protection district furnishing the fire
       Against that applies to the damaged property
                                                                                    department response.
       causes the loss; or
                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
AJ8850PC-0307                                                        Page 4
                                                                                                                        Exhibit A - 4
                 Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 5 of 26
     This coverage is additional insurance. No deductible                           period against you by a corporation or association
     applies to this coverage.                                                      of property owners, when the assessment is made
5.   Property Removed. We insure covered property                                   as a result of direct loss to the property, owned by
     against direct loss from any cause while being                                 all members collectively, caused by a Peril Insured
     removed from a premises endangered by a Peril                                  Against under COVERAGE C – PERSONAL
     Insured Against and for no more than 30 days while                             PROPERTY, other than earthquake or land shock
     removed. This coverage does not change the limit                               waves or tremors before, during or after a volcanic
     of liability that applies to the property being                                eruption.
     removed.                                                                       This coverage applies only to loss assessments
6.   Credit Card, Fund Transfer Card, Forgery and                                   charged against you as owner or tenant of the
     Counterfeit Money.                                                             “residence premises”.
     We will pay up to $500 for:                                                    We do not cover loss assessments charged against
                                                                                    you or a corporation or association of property
     a. The legal obligation of an “insured” to pay                                 owners by any governmental body.
           because of the theft or unauthorized use of
           credit cards issued to or registered in an                               The limit of $1000 is the most we will pay with
           “insured’s” name;                                                        respect to any one loss, regardless of the number of
                                                                                    assessments.
     b. Loss resulting from theft or unauthorized use
           of a fund transfer card used for deposit,                                Condition 1. Policy Period, under SECTIONS I AND
           withdrawal or transfer of funds, issued to or                            II – CONDITIONS, does not apply to this coverage.
           registered in an “insured’s” name;                                 8.    Collapse
     c. Loss to an “insured” caused by forgery or                                   a. With respect to this Additional Coverage:
           alteration of any check or negotiable                                          (1) Collapse means an abrupt falling down or
           instrument; and                                                                    caving in of a building or any part of a
     d. Loss to an “insured” through acceptance in                                            building with the result that the building
           good faith of counterfeit United States or                                         or part of the building cannot be occupied
           Canadian paper currency.                                                           for its intended purpose.
     We do not cover use of a credit card or fund                                         (2) A building or any part of a building that is
     transfer card:                                                                           in danger of falling down or caving in is
     a. By a resident of your household;                                                      not considered to be in a state of collapse.
     b. By a person who has been entrusted with                                           (3) A part of a building that is standing is not
           either type of card; or                                                            considered to be in a state of collapse
                                                                                              even if it has separated from another part
     c. If an “insured” has not complied with all terms                                       of the building.
           and conditions under which the cards are
           issued.                                                                        (4) A building that is standing or any part of a
                                                                                              building that is standing is not considered
     All loss resulting from a series of acts committed by                                    to be in a state of collapse even if it
     any one person or in which any one person is                                             shows evidence of cracking, bulging,
     concerned or implicated is considered to be one                                          sagging, bending, leaning, settling,
     loss.                                                                                    shrinkage or expansion.
     We do not cover loss arising out of “business” use                             b. We insure for direct physical loss to covered
     or dishonesty of an “insured”.                                                       property involving collapse of a building or
     This coverage is additional insurance. No deductible                                 any part of a building if the collapse was
     applies to this coverage.                                                            caused by one or more of the following:
     Defense:                                                                             (1) Perils Insured Against in Coverage C -
                                                                                              Personal Property. These perils apply to
     a. We may investigate and settle any claim or suit
                                                                                              covered buildings and personal property
           that we decide is appropriate. Our duty to
                                                                                              for loss insured by this additional
           defend a claim or suit ends when the amount
                                                                                              coverage;
           we pay for the loss equals our limit of liability.
                                                                                          (2) Decay that is hidden from view, unless
     b. If a suit is brought against an “insured” for
                                                                                              the presence of such decay is known to
           liability under the Credit Card or Fund Transfer
                                                                                              an “insured” prior to collapse;
           Card coverage, we will provide a defense at
           our expense by counsel of our choice.                                          (3) Insect or vermin damage that is hidden
                                                                                              from view, unless the presence of such
     c. We have the option to defend at our expense
                                                                                              damage is known to an “insured” prior to
           an “insured” or an “insured’s” bank against any
                                                                                              collapse;
                                                                                          (4) Weight of contents, equipment, animals or
          suit for the enforcement of payment under the
                                                                                              people;
          Forgery coverage.
                                                                                          (5) Weight of rain which collects on a roof; or
7.   Loss Assessment. We will pay up to $1000 for your
     share of loss assessment charged during the policy
                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
AJ8850PC-0307                                                        Page 5
                                                                                                                        Exhibit A - 5
                 Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 6 of 26
          (6) Use of defective material or methods in                               a.   You may use up to 10% of the limit of liability
                 construction, remodeling or renovation if                               that applies to Building Additions and
                 the collapse occurs during the course of                                Alterations for the increased costs you incur
                 the     construction,    remodeling      or                             due to the enforcement of any ordinance or
                 renovation.                                                             law which requires or regulates:
          Loss to an awning, fence, patio, pavement,                                     (1) The construction, demolition, remodeling,
          swimming pool, underground pipe, flue, drain,                                        renovation, or repair of that part of a
          cesspool, septic tank, foundation, retaining                                         covered building or other structure
          wall, bulkhead, pier, wharf or dock is not                                           damaged by a Peril Insured Against;
          included under items (2), (3), (4), (5) and (6)                                (2) The demolition and reconstruction of the
          unless the loss is a direct result of the collapse                                   undamaged part of a covered building or
          of a building or any part of a building.                                             other structure, when that building or
    This coverage does not increase the limit of liability                                     other structure must be totally demolished
    applying to the damaged covered property.                                                  because of damage by a Peril Insured
9. Glass or Safety Glazing Material.                                                           Against to another part of that covered
                                                                                               building or other structure; or
    a. We cover:
                                                                                         (3) The remodeling, removal, or replacement
          (1) The breakage of glass or safety glazing                                          of the portion of the undamaged part of a
                material which is part of a building, storm                                    covered building or other structure
                door or storm window, and covered as                                           necessary to complete the remodeling,
                Building Additions and Alterations; and                                        repair, or replacement of that part of the
          (2) The breakage, caused directly by Earth                                           covered building or other structure
                Movement, of glass or safety glazing                                           damaged by a Peril Insured Against.
                material which is part of a building, storm                         b. You may use all or part of this ordinance or
                door or storm window, and covered as                                     law coverage to pay for the increased costs you
                Building Additions and Alterations; and                                  incur to remove debris resulting from the
          (3) The direct physical loss to covered                                        construction,        demolition,      remodeling,
                property caused solely by the pieces,                                    renovation, repair, or replacement of property
                fragments, or splinters of broken glass or                               as stated in a. above.
                safety glazing material which is part of a                          c. We do not cover:
                building, storm door or storm window.
                                                                                         (1) The loss in value to any covered building
    b. This coverage does not include loss:                                                    or other structure due to the requirements
          (1) To covered property which results                                                of any ordinance or law; or
                 because the glass or safety glazing                                     (2) The costs to comply with any ordinance
                 material has been broken, except as                                           or law which requires any “insured” or
                 provided in a.(3) above; or                                                   others to test for, monitor, clean up,
          (2) On the “residence premises” if the                                               remove, contain, treat, detoxify, or
                 dwelling has been vacant for more than                                        neutralize, or in any way respond to, or
                 30 consecutive days immediately before                                        assess the effects of, pollutants on any
                 the loss, except when the breakage results                                    covered building or other structure.
                 directly from Earth Movement as provided                                      Pollutants means any solid, liquid,
                 for in a.(2) above. A dwelling being                                          gaseous or thermal irritant or contaminant,
                 constructed is not considered vacant.                                         including smoke, vapor, soot, fumes,
    Loss to glass covered under this ADDITIONAL                                                acids, alkalis, chemicals and waste. Waste
    COVERAGE 9. will be settled on the basis of                                                includes materials to be recycled,
    replacement with safety glazing materials when                                             reconditioned, or reclaimed.
    required by ordinance or law.                                                   This coverage is additional insurance.
    This coverage does not increase the limit of liability
    that applies to the damaged property.                                                SECTION I – PERILS INSURED AGAINST
10. Building Additions and Alterations. We cover
    under Coverage C the building improvements or                             We insure for direct physical loss to the property
    installations, made or acquired at your expense, to                       described in Coverage C caused by a peril listed below
    that part of the “residence premises” used                                unless the loss is excluded in SECTION I –
    exclusively by you. The limit of liability for this                       EXCLUSIONS.
    coverage will not be more than 10% of the limit of                        1. Fire or lightning.
    liability that applies to Coverage C.
                                                                              2. Windstorm or hail.
    This coverage is additional insurance.
                                                                                   This peril does not include loss to the property
11. Ordinance or Law.                                                              contained in a building caused by rain, snow, sleet,



                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.

AJ8850PC-0307                                                        Page 6
                                                                                                                        Exhibit A - 6
                 Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 7 of 26
    sand or dust unless the direct force of wind or hail                     11. Weight of ice, snow or sleet, which causes
    damages the building causing an opening in a roof                            damage to the property contained in the building.
    or wall and the rain, snow, sleet, sand or dust enters                       This peril does not include loss caused by ice
    through this opening.                                                        damming, meaning the formation of a ridge of ice
    This peril includes loss to watercraft and their                             on a roof which prevents melting snow or water
    trailers, furnishings, equipment, and outboard                               from draining off the roof.
    engines or motors, only while inside a fully                             12. Accidental discharge or overflow of water or
    enclosed building.                                                           steam from within a plumbing, heating, air
3. Explosion.                                                                    conditioning or automatic fire protective sprinkler
4. Riot or civil commotion.                                                      system or from within a household appliance.
5. Aircraft, including self-propelled missiles and                               This peril does not include loss:
    spacecraft.                                                                  a. To the system or appliance from which the
6. Vehicles.                                                                           water or steam escaped;
7. Smoke, meaning sudden and accidental damage                                   b. Caused by or resulting from freezing except as
    from smoke.                                                                        provided in the peril of freezing below; or
    This peril does not include loss caused by smoke                             c. On the “residence premises” caused by
    from agricultural smudging or industrial operations.                               accidental discharge or overflow which occurs
                                                                                       away from the building where the “residence
8. Vandalism or malicious mischief.                                                    premises” is located.
    This peril does not include loss to property on the                          In this peril, a plumbing system does not include a
    “residence premises” if the dwelling has been vacant                         sump, sump pump or related equipment.
    for more than 30 consecutive days immediately
    before the loss. A dwelling being constructed is not                     13. Sudden and accidental tearing apart, cracking,
    considered vacant.                                                           burning or bulging of a steam or hot water
                                                                                 heating system, an air conditioning or automatic fire
9. Theft, including attempted theft and loss of                                  protective sprinkler system, or an appliance for
    property from a known place when it is likely that                           heating water.
    the property has been stolen.
                                                                                 This peril does not include loss caused by or
    This peril does not include loss caused by theft:                            resulting from freezing except as provided in the
    a. Committed by an “insured”;                                                peril of freezing below.
    b. In or to a dwelling under construction, or of                         14. Freezing of a plumbing, heating, air conditioning
          materials and supplies for use in the                                  or automatic fire protective sprinkler system or of a
          construction until the dwelling is finished and                        household appliance.
          occupied; or                                                           This peril does not include loss on the “residence
    c. From that part of a “residence premises” rented                           premises” while unoccupied, unless you have used
          by an “insured” to other than an “insured”.                            reasonable care to:
    This peril does not include loss caused by theft that                        a. Maintain heat in the building; or
    occurs off the “residence premises” of:                                      b. Shut off the water supply and drain the system
    a. Property while at any other residence owned                                     and appliances of water.
          by, rented to, or occupied by an “insured”,                        15. Sudden and accidental damage from artificially
          except while an “insured” is temporarily living                        generated electrical current.
          there. Property of a student who is an
          “insured” is covered while at a residence away                         This peril does not include loss to tubes, transistors,
          from home if the student has been there at any                         electronic components or circuitry that are a part of
          time during the 45 days immediately before the                         appliances, fixtures, computers, home entertainment
          loss;                                                                  units or any other types of electronic `apparatus.
    b. Watercraft, and their furnishings, equipment                          16. Volcanic eruption other than loss caused by
          and outboard engines or motors; or                                     earthquake, land shock waves or tremors.
    c. Trailers and campers.
                                                                                                SECTION I – EXCLUSIONS
    This peril does not include loss caused by
    mysterious disappearance, meaning the vanishing of                       We do not insure for loss caused directly or indirectly by
    covered property that cannot be explained or that                        any of the following. Such loss is excluded regardless of
    has been lost or misplaced.                                              any other cause or event contributing concurrently or in
10. Falling objects.                                                         any sequence to the loss.
    This peril does not include loss to the property                         1. Ordinance or Law, meaning any ordinance or law:
    contained in the building unless the roof or an                               a. Requiring or regulating the construction,
    outside wall of the building is first damaged by a                                demolition, remodeling, renovation, or repair of
    falling object. Damage to the falling object itself is                            property, including removal of any resulting
    not included.

                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.

AJ8850PC-0307                                                       Page 7
                                                                                                                       Exhibit A - 7
                 Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 8 of 26
          debris. This exclusion 1.a. does not apply to the                         Discharge of a nuclear weapon will be deemed a
          amount of coverage that may be provided for                               warlike act even if accidental.
          under ADDITIONAL COVERAGES, Glass or                                7.    Nuclear Hazard, to the extent set forth in the
          Safety Glazing Material or Ordinance or                                   Nuclear Hazard Clause of SECTION I –
          Law;                                                                      CONDITIONS.
     b. The requirements of which results in a loss in                        8.    Intentional Loss, meaning any loss arising out of
          value to property; or                                                     any act committed:
     c. Requiring any “insured” or others to test for,                              a. By or at the direction of an “insured”; and
          monitor, clean-up, remove, contain, treat,
          detoxify, or neutralize, or in any way respond                            b. With the intent to cause a loss.
          to, or assess the effects of, pollutants.
     This exclusion applies whether or not the property                                           SECTION I – CONDITIONS
     has been physically damaged.
                                                                              1.    Insurable Interest and Limit of Liability. Even if
2.   Earth Movement, meaning earthquake including
                                                                                    more than one person has an insurable interest in
     land shock waves or tremors before, during or after
                                                                                    the property covered, we will not be liable in any
     a volcanic eruption; landslide; mine subsidence;
                                                                                    one loss:
     mudflow; earth sinking, rising or shifting; unless
     direct loss by:                                                                a. To the “insured” for more than the amount of
                                                                                         the “insured’s” interest at the time of loss; or
     a. Fire; or
                                                                                    b. For more than the applicable limit of liability.
     b. Explosion;
                                                                              2.    Your Duties After Loss. In case of a loss to
     ensues and then we will pay only for the ensuing
                                                                                    covered property, you must see that the following
     loss.
                                                                                    are done:
     This exclusion does not apply to loss by theft.
                                                                                    a. Give prompt notice to us or our agent;
3.   Water Damage, meaning:
                                                                                    b. Notify the police in case of loss by theft;
     a. Flood, surface water, waves, tidal water,
                                                                                    c. Notify the credit card or fund transfer card
           overflow of a body of water, or spray from any
                                                                                         company in case of loss under Credit Card or
           of these, whether or not driven by wind;
                                                                                         Fund Transfer Card coverage;
     b. Water or water borne material which backs up
                                                                                    d. Protect the property from further damage. If
           through sewers or drains or which overflows
                                                                                         repairs to the property are required, you must:
           from a sump; or
                                                                                         (1) Make reasonable and necessary repairs to
     c. Water below the surface of the ground,
                                                                                               protect the property; and
           including water which exerts pressure on or
           seeps or leaks through a building, sidewalk,                                  (2) Keep an accurate record of repair
           driveway, foundation, swimming pool or other                                        expenses;
           structure.                                                               e. Prepare an inventory of damaged personal
     Direct loss by fire, explosion or theft resulting from                              property showing the quantity, description,
     water damage is covered.                                                            actual cash value and amount of loss. Attach all
                                                                                         bills, receipts and related documents that justify
4.   Power Failure, meaning the failure of power or
                                                                                         the figures in the inventory;
     other utility service if the failure takes place off the
     “residence premises”. But, if the failure of power or                          f.   As often as we reasonably require:
     other utility service results in a loss from a Peril                                (1) Show the damaged property;
     Insured Against on the “residence premises”, we
     will pay only for the loss or damage caused by that                                 (2) Provide us with records and documents
     Peril Insured Against.                                                                    we request and permit us to make copies;
                                                                                               and
5.   Neglect, meaning neglect of the “insured” to use all
     reasonable means to save and preserve property at                                   (3) Submit to examination under oath, while
     and after the time of a loss.                                                             not in the presence of any other “insured”,
                                                                                               and sign the same;
6.   War, including the following and any consequence
     of any of the following:                                                       g. Send to us, within 60 days after our request,
                                                                                         your signed, sworn proof of loss which sets
                                                                                         forth, to the best of your knowledge and
     a.   Undeclared war, civil war, insurrection,                                       belief:
          rebellion or revolution;                                                       (1) The time and cause of loss;
     b.   Warlike act by a military force or military                                    (2) The interest of the “insured” and all others
          personnel; or                                                                        in the property involved and all liens on
     c.   Destruction, seizure or use for a military                                           the property;
          purpose.                                                                       (3) Other insurance which may cover the loss;


                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
AJ8850PC-0307                                                        Page 8
                                                                                                                        Exhibit A - 8
                 Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 9 of 26
           (4) Changes in title or occupancy of the                                 b.   The action is brought within one year from the
                 property during the term of the policy;                                 date when you discover the loss.
           (5) Specifications of damaged buildings and                        9.    Our Option. If we give you written notice within
                 detailed repair estimates;                                         30 days after we receive your signed, sworn proof
           (6) The inventory of damaged personal                                    of loss, we may repair or replace any part of the
                 property described in 2.e. above;                                  damaged property with like property.
           (7) Receipts for additional living expenses                        10.   Loss Payment. We will adjust all losses with you.
                 incurred and records that support the fair                         We will pay you unless some other person is named
                 rental value loss; and                                             in the policy or is legally entitled to receive
                                                                                    payment. Loss will be payable 60 days after we
           (8) Evidence or affidavit that supports a claim                          receive your proof of loss and:
                 under the Credit Card, Fund Transfer
                 Card, Forgery and Counterfeit Money                                a. Reach an agreement with you;
                 coverage, stating the amount and cause of                          b. There is an entry of a final judgment; or
                 loss.                                                              c. There is a filing of an appraisal award with us.
3.   Loss Settlement. Covered property losses are                             11.   Abandonment of Property. We need not accept
     settled at actual cash value at the time of loss but                           any property abandoned by an “insured”.
     not more than the amount required to repair or
     replace.                                                                 12.   No Benefit to Bailee. We will not recognize any
                                                                                    assignment or grant any coverage that benefits a
4.   Loss to a Pair or Set. In case of loss to a pair or set                        person or organization holding, storing or moving
     we may elect to:                                                               property for a fee regardless of any other provision
     a. Repair or replace any part to restore the pair or                           of this policy.
           set to its value before the loss; or                               13.   Nuclear Hazard Clause.
     b. Pay the difference between actual cash value                                a. “Nuclear Hazard” means any nuclear reaction,
           of the property before and after the loss.                                    radiation, or radioactive contamination, all
5.   Glass Replacement. Loss for damage to glass                                         whether controlled or uncontrolled or however
     caused by a Peril Insured Against will be settled on                                caused, or any consequence of any of these.
     the basis of replacement with safety glazing                                   b. Loss caused by the nuclear hazard will not be
     materials when required by ordinance or law.                                        considered loss caused by fire, explosion, or
6.   Appraisal. If you and we fail to agree on the                                       smoke, whether these perils are specifically
     amount of loss, either may demand an appraisal of                                   named in or otherwise included within the
     the loss. In this event, each party will choose a                                   Perils Insured Against in Section I.
     competent appraiser within 20 days after receiving a                           c. This policy does not apply under Section I to
     written request from the other. The two appraisers                                  loss caused directly or indirectly by nuclear
     will choose an umpire. If they cannot agree upon                                    hazard, except that direct loss by fire resulting
     an umpire within 15 days, you or we may request                                     from the nuclear hazard is covered.
     that the choice be made by a judge of a court of
     record in the state where the “residence premises” is                    14.   Recovered Property. If you or we recover any
     located. The appraisers will separately set the                                property for which we have made payment under
     amount of loss. If the appraisers submit a written                             this policy, you or we will notify the other of the
     report of an agreement to us, the amount agreed                                recovery. At your option, the property will be
     upon will be the amount of loss. If they fail to                               returned to or retained by you or it will become our
     agree, they will submit their differences to the                               property. If the recovered property is returned to or
     umpire. A decision agreed to by any two will set the                           retained by you, the loss payment will be adjusted
     amount of loss.                                                                based on the amount you received for the
                                                                                    recovered property.
     Each party will:
                                                                              15.   Volcanic Eruption Period. One or more volcanic
     a. Pay its own appraiser; and                                                  eruptions that occur within a 72-hour period will be
     b. Bear the other expenses of the appraisal and                                considered as one volcanic eruption.
           umpire equally.
                                                                              16. Loss Payee. If a loss payee is listed in the
7.   Other Insurance. If a loss covered by this policy is                         Declarations, any loss or damage to personal effects
     also covered by other insurance, we will pay only                            insured by the policy will be payable as interests
     the proportion of the loss that the limit of liability                       may appear to the loss payee shown.
     that applies under this policy bears to the total
     amount of insurance covering the loss.                                               SECTION II – LIABILITY COVERAGES
8.   Action Against Us. No action shall apply against us
     unless:                                                                  COVERAGE E – Personal Liability
     a. There has been full compliance with all the                           If a claim is made or a suit is brought against an
           terms of this policy; and                                          “insured” for damages because of “bodily injury” or
                                                                              “property damage” caused by an “occurrence” to which
                                                                              this coverage applies, we will:

                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
AJ8850PC-0307                                                        Page 9
                                                                                                                        Exhibit A - 9
                Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 10 of 26
1.    Pay up to our limit of liability for the damages for                                (1) On an occasional basis if used only as a
      which the “insured” is legally liable. Damages                                            residence;
      include prejudgment interest awarded against the                                    (2) In part for use only as a residence, unless
      “insured”; and                                                                            a single family unit is intended for use by
2. Provide a defense at our expense by counsel of our                                           the occupying family to lodge more than
      choice, even if the suit is groundless, false or                                          two roomers or boarders; or
      fraudulent. We may investigate and settle any claim                                 (3) In part, as an office, school, studio or
      or suit that we decide is appropriate. Our duty to                                        private garage;
      settle or defend ends when the amount we pay for
      damages resulting from the “occurrence” equals our                            d.    Arising out of the rendering of or failure to
      limit of liability.                                                                 render professional services;
COVERAGE F – Medical Payments To Others                                             e.    Arising out of a premises:
We will pay the necessary medical expenses that are                                       (1) Owned by an “insured”;
incurred or medically ascertained within three years from                                 (2) Rented to an “insured”; or
the date of an accident causing “bodily injury”. Medical
                                                                                          (3) Rented to others by an “insured”;
expenses means reasonable charges for medical, surgical,
x-ray, dental, ambulance, hospital, professional nursing,                                 that is not an “insured location”;
prosthetic devices and funeral services. This coverage                              f.    Arising out of:
does not apply to you or regular residents of your
household except “residence employees”. As to others,                                     (1) The ownership, maintenance, use, loading
this coverage applies only:                                                                     or unloading of motor vehicles or all other
                                                                                                motorized land conveyances, including
1. To a person on the “insured location” with the                                               trailers, owned or operated by or rented
      permission of an “insured”; or                                                            or loaned to an “insured”;
2. To a person off the “insured location”, if the “bodily                                 (2) The entrustment by an “insured” of a
      injury”:                                                                                  motor vehicle or any other motorized land
      a. Arises out of a condition on the “insured                                              conveyance to any person; or
            location” or the ways immediately adjoining;                                  (3) Vicarious liability, whether or not
      b. Is caused by the activities of an “insured”;                                           statutorily imposed, for the actions of a
                                                                                                child or minor using a conveyance
      c. Is caused by a “residence employee” in the                                             excluded in paragraph (1) or (2) above.
            course of       the   “residence employee’s”
            employment by an “insured”; or                                                This exclusion does not apply to:
      d. Is caused by an animal owned by or in the care                                   (1) A trailer not towed by or carried on a
            of an “insured”.                                                                    motorized land conveyance.
                                                                                          (2) A motorized land conveyance designed
               SECTION II – EXCLUSIONS                                                          for recreational use off public roads, not
                                                                                                subject to motor vehicle registration and:
1.   Coverage E – Personal Liability and Coverage F –                                           (a) Not owned by an “insured”; or
     Medical Payments to Others do not apply to
     “bodily injury” or “property damage”:                                                      (b) Owned by an “insured” and on an
                                                                                                      “insured location”;
     a. Which is expected or intended by an “insured”;
         even if the resulting “bodily injury” or                                         (3) A motorized golf cart when used to play
         “property damage” is of a different kind,                                              golf on a golf course;
         degree or quality than initially expected or                                     (4) A vehicle or conveyance not subject to
         intended; or is sustained by a different person,                                       motor vehicle registration which is:
         entity, real or personal property;
                                                                                                (a) Used to service an “insured’s”
     b. Arising out of or in connection with a                                                        residence;
         “business” engaged in by an “insured”. This
         exclusion applies but is not limited to an act or                                      (b) Designed         for    assisting    the
         omission, regardless of its nature or                                                        handicapped; or
         circumstance, involving a service or duty                                              (c) In dead storage on an “insured
         rendered, promised, owed, or implied to be                                                   location”;
                                                                                    g.    Arising out of:
          provided because of the nature of the                                           (1) The ownership, maintenance, use, loading
          “business”;                                                                           or unloading of an excluded watercraft
     c.   Arising out of the rental or holding for rental of                                    described below;
          any part of any premises by an “insured”. This                                  (2) The entrustment by an “insured” of an
          exclusion does not apply to the rental or                                             excluded watercraft described below to
          holding for rental of an “insured location”:                                          any person; or


                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
AJ8850PC-0307                                                        Page 10
                                                                                                                        Exhibit A - 10
                Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 11 of 26
        (3) Vicarious liability, whether or not                                       An aircraft means any contrivance used or
             statutorily imposed, for the actions of a                                designed for flight, except model or hobby
             child or minor using an excluded                                         aircraft not used or designed to carry people or
             watercraft described below.                                              cargo;
        Excluded watercraft are those that are                                   i.   Caused directly or indirectly by war, including
        principally designed to be propelled by engine                                the following and any consequence of any of
        power or electric motor, or are sailing vessels,                              the following:
        whether owned by or rented to an “insured”.                                   (1) Undeclared war, civil war, insurrection,
        This exclusion does not apply to watercraft:                                        rebellion or revolution;
        (1) That are not sailing vessels and are                                      (2) Warlike act by a military force or military
             powered by:                                                                    personnel; or
             (a) Inboard or inboard-outdrive engine                                   (3) Destruction, seizure or use for a military
                   or motor power of 50 horsepower or                                       purpose.
                   less not owned by an “insured”;
                                                                                      Discharge of a nuclear weapon will be deemed
             (b) Inboard or inboard-outdrive engine                                   a warlike act even if accidental;
                   or motor power of more than 50
                   horsepower not owned by or rented                             j.   Which arises out of the transmission of a
                   to an “insured”;                                                   communicable disease by an “insured”;
             (c) One or more outboard engines or                                 k. Arising out of sexual molestation, corporal
                   motors with 25 total horsepower or                                 punishment or physical or mental abuse; or
                   less;                                                         l.   Arising out of the use, sale, manufacture,
             (d) One or more outboard engines or                                      delivery, transfer or possession by any person
                   motors with more than 25 total                                     of a Controlled Substance(s) as defined by the
                   horsepower if the outboard engine or                               Federal Food and Drug Law at 21 U.S.C.A.
                   motor is not owned by an “insured”;                                Sections 811 and 812. Controlled Substances
                                                                                      include but are not limited to cocaine, LSD,
             (e) Outboard engines or motors of more                                   marijuana and all narcotic drugs. However, this
                   than 25 total horsepower owned by                                  exclusion does not apply to the legitimate use
                   an “insured” if:                                                   of prescription drugs by a person following the
                   (i) You acquire them prior to the                                  orders of a licensed physician.
                         policy period; and:                                     m. Arising out of pollution, meaning loss caused
                         (a) You declare them at policy                               by:
                              inception; or                                            (1) The actual, alleged or threatened
                         (b) Your intention to insure is                                   discharge, dispersal, seepage, migration,
                              reported to us in writing                                    release or escape of pollutants at or from
                              within 45 days after you                                     the “insured location”; or
                              acquire     the    outboard                              (2) Any governmental direction or request that
                              engines or motors.                                           any of you test for, monitor, clean up,
                   (ii) You acquire them during the                                        remove, contain, treat, detoxify or
                         policy period.                                                    neutralize pollutants.
                   This coverage applies for the policy                          Exclusions e., f., g., and h. do not apply to “bodily
                   period.                                                       injury” to a “residence employee” arising out of and
        (2) That are sailing vessels, with or without                            in the course of the “residence employee’s”
             auxiliary power:                                                    employment by an “insured”.
             (a) Less than 26 feet in overall length;                       2.   Coverage E – Personal Liability, does not apply
                                                                                 to:
             (b) 26 feet or more in overall length, not
                   owned by or rented to an “insured”.                           a. Liability:
        (3) That are stored;                                                          (1) For any loss assessment charged against
                                                                                            you as a member of an association,
   h.   Arising out of:                                                                     corporation or community of property
                                                                                            owners;
        (1) The ownership, maintenance, use, loading                                  (2) Under any contract or agreement.
            or unloading of an aircraft;                                                    However, this exclusion does not apply to
                                                                                            written contracts:
        (2) The entrustment by an “insured” of an
            aircraft to any person; or                                                      (a) That directly relate to the ownership,
                                                                                                 maintenance or use of an “insured
        (3) Vicarious liability, whether or not
                                                                                                 location”; or
            statutorily imposed, for the actions of a
            child or minor using an aircraft.


                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
AJ8850PC-0307                                                     Page 11
                                                                                                                     Exhibit A - 11
                Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 12 of 26
               (b) Where the liability of others is                                c.    From any:
                     assumed by the “insured” prior to an                                (1) Nuclear reaction;
                     “occurrence”;
                                                                                         (2) Nuclear radiation; or
               unless excluded in (1) above or
               elsewhere in this policy;                                                 (3) Radioactive contamination;
     b. “Property damage” to property owned by the                                       all whether controlled or uncontrolled or
          “insured”;                                                                     however caused; or
     c. “Property damage” to property rented to,                                         (4) Any consequence of any of these; or
          occupied or used by or in the care of the                                d.    To any person, other than a “residence
          “insured”. This exclusion does not apply to                                    employee” of an “insured”, regularly residing
          “property damage” caused by fire, smoke,                                       on any part of the “insured location”.
          explosion or water damage;
     d. “Bodily injury” to any person eligible to receive                               SECTION II – ADDITIONAL COVERAGES
          any benefits:
                                                                              We cover the following in addition to the limits of
          (1) Voluntarily provided; or
                                                                              liability:
          (2) Required to be provided;
                                                                              1. Claim Expenses. We pay:
          by the “insured” under any:
                                                                                    a. Expenses we incur and costs taxed against an
          (1) Workers’ compensation law;                                                  “insured” in any suit we defend;
          (2) Non-occupational disability law; or                                   b. Premiums on bonds required in a suit we
          (3) Occupational disease law;                                                   defend, but not for bond amounts more than
                                                                                          the limit of liability for Coverage E. We need
     e. “Bodily injury” or “property damage” for which                                    not apply for or furnish any bond;
          an “insured” under this policy:
                                                                                    c. Reasonable expenses incurred by an “insured”
          (1) Is also an insured under a nuclear energy                                   at our request, including actual loss of earnings
               liability policy; or                                                       (but not loss of other income) up to $50 per
          (2) Would be an insured under that policy                                       day, for assisting us in the investigation or
               but for the exhaustion of its limit of                                     defense of a claim or suit; and
               liability.                                                           d. Interest on the entire judgment which accrues
          A nuclear energy liability policy is one issued                                 after entry of the judgment and before we pay
          by:                                                                             or tender, or deposit in court that part of the
          (1) American Nuclear Insurers;                                                  judgment which does not exceed the limit of
                                                                                          liability that applies.
          (2) Mutual         Atomic    Energy     Liability
               Underwriters;                                                  2. First Aid Expenses. We will pay expenses for first
                                                                                    aid to others incurred by an “insured” for “bodily
          (3) Nuclear Insurance Association of Canada;                              injury” covered under this policy. We will not pay
          or any of their successors; or                                            for first aid to you or any other “insured”.
     f.   “Bodily injury” to you or an “insured” within                       3. Damage to Property of Others. We will pay, at
          the meaning of part a. or b. of “insured” as                              replacement cost, up to $500 per “occurrence” for
          defined.                                                                  “property damage” to property of others caused by
                                                                                    an “insured”.
3.   Coverage F – Medical Payments to Others, does
     not apply to “bodily injury”:                                                  We will not pay for “property damage”:
     a. To a “residence employee” if the “bodily                                    a. To the extent of any amount recoverable under
          injury”:                                                                        Section I of this policy;
          (1) Occurs off the “insured location”; and                                b. Caused intentionally by an “insured” who is 13
                                                                                          years of age or older;
          (2) Does not arise out of or in the course of
               the “residence employee’s” employment                                c. To property owned by an “insured”;
               by an “insured”;                                                     d. To property owned by or rented to an
     b. To any person eligible to receive benefits:                                       “insured”, a tenant of an “insured” or a resident
                                                                                          in your household; or
          (1) Voluntarily provided; or
          (2) Required to be provided;
                                                                                   e.    Arising out of:
          under any:
                                                                                         (1) A “business” engaged in by an “insured”;
          (1) Workers’ compensation law;
                                                                                         (2) Any act or omission in connection with a
          (2) Non-occupational disability law; or
                                                                                              premises owned, rented or controlled by
          (3) Occupational disease law;                                                       an “insured”, other than the “insured
                                                                                              location”; or

                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.
AJ8850PC-0307                                                       Page 12
                                                                                                                       Exhibit A - 12
                 Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 13 of 26
           (3) The ownership, maintenance, or use of                                 general harmful conditions shall be considered to
                 aircraft, watercraft or motor vehicles or all                       be the result of one “occurrence”.
                 other motorized land conveyances.                                   Our total liability under Coverage F for all medical
           This exclusion does not apply to a motorized                              expense payable for “bodily injury” to one person
           land conveyance designed for recreational use                             as the result of one accident will not be more than
           off public roads, not subject to motor vehicle                            the limit of liability for Coverage F as shown in the
           registration and not owned by an “insured”.                               Declarations.
4.   Loss Assessment. We will pay up to $1000 for your                          2.   Severability of Insurance. This insurance applies
     share of loss assessment charged during the policy                              separately to each “insured”. This condition will not
     period against you by a corporation or association                              increase our limit of liability for any one
     of property owners, when the assessment is made                                 “occurrence”.
     as a result of:                                                            3.   Duties After Loss. In case of an accident or
     a. “Bodily injury” or “property damage” not                                     “occurrence”, the “insured” will perform the
           excluded under Section II of this policy; or                              following duties that apply. You will help us by
     b. Liability for an act of a director, officer or                               seeing that these duties are performed:
           trustee in the capacity as a director, officer or                         a. Give written notice to us or our agent as soon
           trustee, provided:                                                              as is practical, which sets forth:
           (1) The director, officer or trustee is elected                                 (1) The identity of the policy and “insured”;
                 by the members of a corporation or                                        (2) Reasonably available information on the
                 association of property owners; and                                             time, place and circumstances of the
           (2) The director, officer or trustee serves                                           accident or “occurrence”; and
                 without deriving any income from the                                      (3) Names and addresses of any claimants
                 exercise of duties which are solely on                                          and witnesses;
                 behalf of a corporation or association of
                 property owners.                                                    b. Promptly forward to us every notice, demand,
                                                                                           summons or other process relating to the
     This coverage applies only to loss assessments                                        accident or “occurrence”;
     charged against you as owner or tenant of the
     “residence premises”.                                                           c. At our request, help us:
     We do not cover loss assessments charged against                                      (1) To make settlement;
     you or a corporation or association of property                                       (2) To enforce any right of contribution or
     owners by any governmental body.                                                            indemnity against any person or
     Regardless of the number of assessments, the limit                                          organization who may be liable to an
     of $1000 is the most we will pay for loss arising out                                       “insured”;
     of:                                                                                   (3) With the conduct of suits and attend
     a. One accident, including continuous or                                                    hearings and trials; and
           repeated exposure to substantially the same                                     (4) To secure and give evidence and obtain
           general harmful condition; or                                                         the attendance of witnesses;
     b. A covered act of a director, officer or trustee.                             d. Under the coverage – Damage to Property of
           An act involving more than one director, officer                                Others – submit to us within 60 days after the
           or trustee is considered to be a single act.                                    loss, a sworn statement of loss and show the
     The following do not apply to this coverage:                                          damaged property, if in the “insured’s” control;
     1. Section II – Coverage E – Personal Liability                                 e. The “insured” will not, except at the “insured’s”
           Exclusion 2.a.(1);                                                              own cost, voluntarily make payment, assume
                                                                                           obligation or incur expense other than for first
     2. Condition 1. Policy Period, under SECTIONS I                                       aid to others at the time of the “bodily injury”.
           AND II – CONDITIONS.
                                                                                4.   Duties of an Injured Person – Coverage F –
                SECTION II – CONDITIONS                                              Medical Payments to Others.
                                                                                     The injured person or someone acting for the
1.   Limit of Liability. Our total liability under                                   injured person will:
     Coverage E for all damages resulting from any one                               a. Give us written proof of claim, under oath if
     “occurrence” will not be more than the limit of                                       required, as soon as is practical; and
     liability for Coverage E as shown in the
     Declarations. This limit is the same regardless of the                          b. Authorize us to obtain copies of medical
     number of “insureds”, claims made or persons                                          reports and records.
     injured. All “bodily injury” and “property damage”                              The injured person will submit to a physical exam
     resulting from any one accident or from continuous                              by a doctor of our choice when and as often as we
     or repeated exposure to substantially the same                                  reasonably require.



                                Includes copyrighted material of Insurance Services Office, Inc., with its permission.
AJ8850PC-0307                                                         Page 13
                                                                                                                         Exhibit A - 13
                Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 14 of 26
5.   Payment of Claim – Coverage F – Medical                                   4.   Waiver or Change of Policy Provisions.
     Payments to Others. Payment under this coverage                                A waiver or change of a provision of this policy
     is not an admission of liability by an “insured” or us.                        must be in writing by us to be valid. Our request for
6.   Action Against Us. No action can be brought                                    an appraisal or examination will not waive any of
     against us unless there has been compliance with                               our rights.
     the policy provisions.                                                    5.   Cancellation.
     No one will have the right to join us as a party to                            a. You may cancel this policy at any time by
     any action against an “insured”. Also, no action with                               returning it to us or by letting us know in
     respect to Coverage E can be brought against us                                     writing of the date cancellation is to take effect.
     until the obligation of the “insured” has been
     determined by final judgment or agreement signed                               b. We may cancel this policy only for the reasons
     by us.                                                                              stated below by letting you know in writing of
                                                                                         the date cancellation takes effect. This
7.   Bankruptcy of an Insured. Bankruptcy or                                             cancellation notice may be delivered to you, or
     insolvency of an “insured” will not relieve us of our                               mailed to you at your mailing address shown
     obligations under this policy.                                                      in the Declarations.
8.   Other Insurance – Coverage E – Personal                                             Proof of mailing will be sufficient proof of
     Liability. This insurance is excess over other valid                                notice.
     and collectible insurance except insurance written
     specifically to cover as excess over the limits of                                  (1) When you have not paid the premium, we
     liability that apply in this policy.                                                     may cancel at any time by letting you
                                                                                              know at least 10 days before the date
           SECTIONS I AND II – CONDITIONS                                                     cancellation takes effect.
                                                                                         (2) When this policy has been in effect for
1.   Policy Period. This policy applies only to loss in                                       less than 60 days and is not a renewal
     Section I or “bodily injury” or “property damage” in                                     with us, we may cancel for any reason by
     Section II, which occurs during the policy period.                                       letting you know at least 10 days before
2.   Concealment or Fraud.                                                                    the date cancellation takes effect.
     a. Under SECTION I – PROPERTY COVERAGES,                                            (3) When this policy has been in effect for 60
          with respect to all “insureds” covered under                                        days or more, or at any time if it is a
          this policy, we provide no coverage for loss                                        renewal with us, we may cancel:
          under SECTION I – PROPERTY COVERAGES                                                (a) If there has been a material
          if, whether before or after a loss, an “insured”                                          misrepresentation of fact which if
          has:                                                                                      known to us would have caused us
          (1) Intentionally concealed or misrepresented                                             not to issue the policy; or
                any material fact or circumstance;                                            (b) If the risk has changed substantially
          (2) Engaged in fraudulent conduct; or                                                     since the policy was issued.
          (3) Made false statements;                                                          This can be done by letting you know at
                                                                                              least 30 days before the date cancellation
          relating to this insurance.                                                         takes effect.
     b. Under SECTION II- LIABILITY COVERAGES,                                           (4) When this policy is written for a period of
          we do not provide coverage to an “insured”                                          more than one year, we may cancel for
          who, whether before or after a loss, has:                                           any reason at anniversary by letting you
          (1) Intentionally concealed or misrepresented                                       know at least 30 days before the date
                any material fact or circumstance;                                            cancellation takes effect.
          (2) Engaged in fraudulent conduct; or                                     c. When this policy is cancelled, the premium for
                                                                                         the period from the date of cancellation to the
          (3) Made false statements;
                                                                                         expiration date will be refunded pro rata, less
          relating to this insurance.                                                    any applicable policy fee. The policy fee is
3.   Liberalization Clause. If we make a change which                                    fully earned and is not refundable, except in
     broadens coverage under this edition of our policy                                  the case where the policy is flat cancelled.
     without additional premium charge, that change will                            d. If the return premium is not refunded with the
     automatically apply to your insurance as of the date                                notice of cancellation or when this policy is
     we implement the change in your state, provided                                     returned to us, we will refund it within a
     that this implementation date falls within 60 days                                  reasonable time after the date cancellation
     prior to or during the policy period stated in the                                  takes effect.
     Declarations.
                                                                                    e. When we provide evidence of coverage under
     This Liberalization Clause does not apply to changes                                this policy to meet the requirements of a lease
     implemented through introduction of a subsequent                                    or rental agreement to the “landlord”, we may
     edition of our policy.                                                              also provide notice of cancellation or


                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.

AJ8850PC-0307                                                        Page 14
                                                                                                                        Exhibit A - 14
                Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 15 of 26
          nonrenewal to the “landlord”. Failure to mail                            Subrogation does not apply under Section II to
          such notice shall not impose any obligation or                           Medical Payments to Others or Damage to Property
          liability of any kind upon us.                                           of Others.
6.   Nonrenewal. We may elect not to renew this                               9.   Death. If any person named in the Declarations or
     policy. We may do so by delivering to you, or                                 the spouse, if a resident of the same household,
     mailing to you at your mailing address shown in the                           dies:
     Declarations, written notice at least 30 days before                          a. We insure the legal representative of the
     the expiration date of this policy. Proof of mailing                                deceased but only with respect to the premises
     will be sufficient proof of notice.                                                 and property of the deceased covered under
7.   Assignment. Assignment of this policy will not be                                   the policy at the time of death;
     valid unless we give our written consent.                                     b. “Insured” includes:
8.   Subrogation. An “insured” may waive in writing                                      (1) Any member of your household who is an
     before a loss all rights of recovery against any                                         “insured” at the time of your death, but
     person. If not waived, we may require an                                                 only while a resident of the “residence
     assignment of rights of recovery for a loss to the                                       premises”; and
     extent that payment is made by us.
                                                                                         (2) With respect to your property, the person
     If an assignment is sought, an “insured” must sign                                       having proper temporary custody of the
     and deliver all related papers and cooperate with us.                                    property       until    appointment      and
                                                                                              qualification of a legal representative.

In Witness Whereof, we have caused this policy to be executed and attested, but this policy shall not be valid unless
countersigned by our authorized representative.




                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.
AJ8850PC-0307                                                       Page 15
                                                                                                                       Exhibit A - 15
                Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 16 of 26




                                            IMPORTANT NOTICE
                                         TO REPORT A CLAIM CALL
                                              1-800-358-0600

                                 Always Have Your Policy Number Available
                                         When Reporting A Claim


                                       ARSON PREVENTION PROGRAM
                          American Bankers Insurance Company of Florida will pay
                                                   $1,000.00
                          for information leading to the conviction of any person for
                            arson to a dwelling or vehicle insured by the Company.




AJ8850PC-0307                                         Page 16
                                                                                        Exhibit A - 16
                 Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 17 of 26
                              AMERICAN BANKERS INSURANCE COMPANY
                                                              OF FLORIDA
                                        11222 Quail Roost Drive, Miami, FL 33157-6596 (305) 253-2244



               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            RENTERS INSURANCE PROGRAM
                LIMITED FUNGI, WET OR DRY ROT, OR BACTERIA
                                 COVERAGE

                                                             SCHEDULE*

These limits of liability apply to the total of all loss or costs payable under this endorsement, regardless of the number of
"occurrences", the number of claims made, or the number of locations insured under this endorsement and listed in this
Schedule.

1.    Section I - Property Coverage Limit of Liability for the Additional Coverage "Fungi", Wet
      Or Dry Rot, Or Bacteria                                                                                               $5,000

2.    Section II - Coverage E Aggregate Sublimit of Liability for "Fungi", Wet Or Dry Rot, Or                              $10,000
      Bacteria

*Entries may be left blank if shown elsewhere in this policy for this coverage.


DEFINITIONS                                                                                        property as needed to gain access to
The following definition is added:                                                                 the "fungi", wet or dry rot, or bacteria;
                                                                                                   and
10.      "Fungi"
                                                                                             (4) The cost of testing of air or property to
          a.     "Fungi" means any type or form of fungus,                                         confirm the absence, presence or level
                 including mold or mildew, and any                                                 of "fungi", wet or dry rot, or bacteria
                 mycotoxins, spores, scents or by-products                                         whether performed prior to, during or
                 produced or released by fungi.                                                    after removal, repair, restoration or
           b.    Under Section II, this does not include any                                       replacement. The cost of such testing
                 fungi that are, are on, or are contained in,                                      will be provided only to the extent that
                 a good or product intended for                                                    there is a reason to believe that there
                 consumption.                                                                      is the presence of "fungi", wet or dry
                                                                                                   rot, or bacteria.
                                                                                       b.    The coverage described in 12.a. only
SECTION I - PROPERTY COVERAGES
                                                                                             applies when such loss or costs are a result
Additional Coverages                                                                         of a Peril Insured Against that occurs during
The following Additional Coverage is added:                                                  the policy period and only if all reasonable
                                                                                             means were used to save and preserve the
     12. "Fungi", Wet Or Dry Rot, Or Bacteria                                                property from further damage at and after
          a.   The amount shown in the Schedule above                                        the time the Peril Insured Against occurred.
               is the most we will pay for:                                            c.    The amount shown in the Schedule for this
               (1) The total of all loss payable under                                       coverage is the most we will pay for the total
                     Section I - Property Coverages caused                                   of all loss or costs payable under this
                     by "fungi", wet or dry rot, or bacteria;                                Additional Coverage regardless of the:
               (2) The cost to remove "fungi", wet or dry                                    (1) Number of locations insured under this
                     rot, or bacteria from property covered                                        endorsement; or
                     under Section I - Property Coverages;                                   (2) Number of claims made.
               (3) The cost to tear out and replace any                                d.    If there is covered loss or damage to
                     part of the building or other covered                                   covered property, not caused, in whole or in


                               Includes copyrighted material of Insurance Services Office with its permission.   Exhibit A - 17
AJ8485EC-0605                                                      Page 1
                 Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 18 of 26
                 part, by "fungi", wet or dry rot, or bacteria,                   Declarations. This limit is the same regardless of the
                 loss payment will not be limited by the terms                    number of “insureds”, claims made or persons injured.
                 of this Additional Coverage, except to the                       All “bodily injury” and “property damage” resulting
                 extent that "fungi", wet or dry rot, or bacteria                 from any one accident or from continuous or repeated
                 causes an increase in the loss. Any such                         exposure to substantially the same general harmful
                 increase in the loss will be subject to the                      conditions will be considered to be the result of one
                 terms of this Additional Coverage.                               “occurrence”.
          This coverage does not increase the limit of                            Our total liability under Coverage F for all medical
          liability applying to the damaged covered                               expense payable for “bodily injury” to one person as
          property.                                                               the result of one accident will not be more than the
                                                                                  Coverage F limit of liability shown in the Declarations.
SECTION I - PERILS INSURED AGAINST                                                However, our total liability under Coverage E for the
                                                                                  total of all damages arising directly or indirectly, in
12. Accidental Discharge Or Overflow Of Water Or                                  whole or in part, out of the actual, alleged or
    Steam is amended to include the following:                                    threatened inhalation of, ingestion of, contact with,
                                                                                  exposure to, existence of, or presence of any "fungi",
                                                                                  wet or dry rot, or bacteria will not be more than the
          d. To a building caused by constant or repeated
                                                                                  Section II Coverge E Aggregate Sublimit of Liability for
             seepage or leakage of water or the presence
             or condensation of humidity, moisture or                             "Fungi", Wet Or Dry Rot, Or Bacteria. That sublimit is
                                                                                  the amount shown in the Schedule. This is the most
             vapor, over a period of weeks, months or
             years unless such seepage or leakage of                              we will pay regardless of the:
             water or the presence or condensation of                             1. Number of locations insured under the policy to
             humidity, moisture or vapor and the resulting                              which this endorsement is attached;
             damage is unknown to all "insureds" and is                           2. Number of persons injured;
             hidden within the walls or ceilings or beneath
             the floors or above the ceilings of a structure.                     3. Number of persons whose property is damaged;
                                                                                  4. Number of "insureds"; or
SECTION I - EXCLUSIONS                                                            5. Number of “occurrences” or claims made.
The following exclusion is added.                                                 This sublimit is within, but does not increase, the
                                                                                  Coverage E limit of liability. It applies separately to
     9. "Fungi", Wet Or Dry Rot, Or Bacteria
                                                                                  each consecutive annual period and to any remaining
          "Fungi", Wet Or Dry Rot, Or Bacteria meaning the                        period of less than 12 months, starting with the
          presence, growth, proliferation, spread or any                          beginning of the policy period shown in the
          activity of "fungi", wet or dry rot, or bacteria.                       Declarations.
          This Exclusion does not apply:
          (a) When "fungi", wet or dry rot, or bacteria                      With respect to damages arising out of "fungi", wet or dry
                results from fire or lightning; or                           rot, or bacteria described in 1. Limit Of Liability of this
          (b) To the extent coverage is provided for in the                  endorsement, Condition 2. Severability Of Insurance is
                "Fungi", Wet Or Dry Rot, Or Bacteria                         deleted and replaced by the following:
                Additional Coverage under Section I -                        2. Severability Of Insurance
                Property Coverages with respect to loss
                                                                                   This insurance applies separately to each "insured"
                caused by a Peril Insured Against other than
                                                                                   except with respect to the Aggregate Sublimit of
                fire or lightning.
                                                                                   Liability described in this endorsement under Section
          Direct loss by a Peril Insured Against resulting                         II Conditions 1. Limit Of Liability. This condition will not
          from "fungi", wet or dry rot, or bacteria is covered.                    increase the limit of liability for this coverage.

SECTION II – CONDITIONS                                                      SECTIONS I AND II CONDITIONS
Condition 1. Limit Of Liability is deleted and replaced by                   Condition 1. Policy Period is deleted and replaced by the
the following:                                                               following:
1. Limit Of Liability
      Our total liability under Coverage E for all damages                   1.   Policy Period. This policy applies to loss or costs
      resulting from any one “occurrence” will not be more                        which occur during the policy period.
      than the Coverage E limit of liability shown in the
                                                                             All other provisions of the policy apply.




                                Includes copyrighted material of Insurance Services Office with its permission.   Exhibit A - 18
AJ8485EC-0605                                                       Page 2
                 Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 19 of 26
                                     NOTICE OF INSURANCE INFORMATION PRACTICES
                                                  CONSUMER RIGHTS

Is personal information collected from persons other than individuals proposed for coverage?
     • We get most of our information directly from you.
     • In most cases, the application you complete gives us all the information we need to evaluate you or your property for
         insurance.
     • In some insurance transactions, we may not be able to get all of the information we need directly from you. In that
         case, we may obtain information from outside sources at our own expense.
Types of information we may collect and how we gather it:
    • From you (or provided to us on your behalf) on applications and other forms you submit to us; for example: your
          name, address, social security number, telephone number, employer, and income.
    • For your transactions with our companies or other nonaffiliated parties; for example: your name, address, telephone
          number, age, credit card use, insurance coverage, transaction history, claims history, and premiums.
    • From consumer reporting agencies, public records and data collection agencies; for example: your obligations with
          others and your creditworthiness.
    • From health care providers, such as doctors and hospitals; for example: your past or present health condition. Health
          data will be collected only if we need to find out if you are eligible for coverage, to process claims, or prevent fraud, as
          authorized by you or as the law may permit or require. NOTE: We collect health data only to manage a health-related
          product or service; for example: life or disability insurance for which you applied.
    • From you when you enroll, request a service, or file a claim on one of our websites; for example: your name, address,
          contract number, credit card issuer and account number, personal identification number, email address, service
          contract and claim information.
    • In some cases, from your visits to our Internet websites; for example: session number and user ID. By reviewing the
          legal notice, terms of use, site agreement or similar named link appearing on any of our websites that you visit, you
          may learn of any “cookies” utilized by us and of any additional information that may be collected from you on that site.
Access to recorded personal information
Upon your written request and submission of proper identification:
    • Within 30 business days of the receipt of your request to access to your recorded personal information, Assurant will
         inform you of the nature and substance of the recorded personal information.
    • You have the right to see and copy personal information in person or obtain a copy by mail. The information must be
         reasonably described by you and reasonably locatable and retrievable by us. Any information we provide you will be
         in plain language.
    • If recorded, we will disclose the identity of those persons or institutional sources who gave us information within two
         (2) years prior to your request. If not recorded, we will disclose the names of those to whom such information is
         normally disclosed.
    • You may request correction, amendment, or deletion of recorded personal information by submitting written request to
         Assurant, 11222 Quail Roost Drive, Miami, FL 33157.
    • Assurant shall provide medical record information supplied by a medical care institution or medical professional, along
         with the identity of the medical professional or medical institution which provided the information, either directly to you
         or to a medical professional designated by you, which is licensed to provide medical care with respect to the condition
         to which the information relates. Assurant will notify you if it elects to disclose the information to a medical
         professional designated by you. For CA and MA residents mental health record information shall be supplied directly
         to the individual only with the approval of the qualified professional person with treatment responsibility for the
         condition to which the information relates.
    • We may charge a reasonable fee to cover the costs incurred in providing you a copy of recorded information;
Request to correct, amend, or delete recorded personal information
Within 30 business days from the date of receipt of your written request to correct, amend, or delete any recorded personal
information, we must:
     1. Correct, amend or delete the portion of the recorded personal information in dispute; or
     2. Notify you of our refusal to make the correction, amendment or deletion, and the reason(s) for the refusal, and your
          right to file a statement if you disagree.
If we refuse to make a correction, amendment or deletion:
      1. You have the right to file a concise statement with us. Your statement: (a) must set forth what you believe to be the
           correct, relevant, or fair information, and (b) explain why you disagree with our refusal.
      2. We will file your statement with any disputed personal information and make it accessible so that anyone reviewing
           the information will be cognizant of your statement.
      3. Furthermore, your statement will be with any subsequent disclosure.
If the information is corrected, the correction will be in writing and provided to you, any person who may have received the
incorrect information within the preceding two years, any insurance-support organization that received the information within the
preceding seven years, and any insurance support organization that furnished the personal information that has been corrected,
amended or deleted.

                                                                                                           Exhibit A - 19
NIP1982-R0213
                 Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 20 of 26
Disclosure of personal or privileged information
We will not disclose any personal or privileged information about you in connection with this insurance transaction without your
written authorization unless we provide you with a form or statement that:
      1. is written in plain language;
      2. is dated;
      3. specifies the types of persons authorized to disclose information about you;
      4. specifies the nature of the information authorized to be disclosed;
      5. names the insurance company or agent to whom you are authorizing the information to be disclosed;
      6. specifies the purpose(s) for which the information is collected;
      7. specifies the length of time your authorization remains valid [not to exceed thirty (30) months (24 months in MT; 24
           months in VA if the application or request involves property and casualty insurance) from the date of authorization];
           and
      8. states that you or any person authorized to act on your behalf is entitled to receive a copy of any authorization form or
           statement.
We will not disclose any personal or privileged information in connection with this insurance transaction, unless the
disclosure is reasonably necessary and meets one of the following descriptions:
     1. To enable an insurance company to perform a business, professional or insurance related function and such
         insurance company agrees not to disclose the information further without your written authorization unless the further
         disclosure (a) would be otherwise permitted by the Insurance Information and Privacy Protection Act; or (b) would be
         necessary for the insurance company to perform its function.
     2. To enable the insurance company to (a) determine your eligibility for an insurance benefit or payment; or (b) detect or
         prevent criminal activity, fraud, material misrepresentation, or material nondisclosure in connection with an insurance
         transaction.
     3. To an insurance institution, agent, insurance-support organization, or self-insurer, provided the information disclosed
         is reasonably necessary and limited to (a) detect or prevent criminal activity, fraud, material misrepresentation, or
         material nondisclosure in connection with insurance transactions; or (b) for either the disclosing or receiving insurance
         institution, agent or insurance-support organization to perform its function in connection with an insurance transaction
         involving you.
     4. To enable a medical-care institution or medical professional for the purpose of (a) verifying insurance coverage or
         benefits; (b) informing an individual of a medical problem of which the individual may not be aware; or (c) conducting
         an operations or services audit provided that the information is disclosed as is reasonably necessary.
     5. To an insurance regulatory authority.
     6. To a law enforcement or other governmental authority (a) to protect the interests of the insurance institution, agent or
         insurance-support organization in preventing or prosecuting the perpetration of fraud; or (b) if the insurance institution,
         agent or insurance-support organization reasonably believes that illegal activities have been conducted by the
         individual.
     7. To an actuarial or research study, provided that (a) no individual may be identified in any actuarial or research report;
         (b) materials allowing the individual to be identified are returned or destroyed as soon as they are no longer needed;
         and (c) the actuarial or research organization agrees not to disclose the information unless the disclosure would be
         permitted by the Insurance Information and Privacy Protection Act if made by an insurance institution, agent, or
         insurance-support organization.
     8. To a person whose only use of such information will be in connection with the marketing of a product or service,
         provided that (a) no medical-record information, privileged information, or personal information relating to an
         individual’s character, personal habits, mode of living, or general reputation is disclosed, and no classification derived
         from such information is disclosed; (b) you have been given an opportunity to indicate that you do not want personal
         information disclosed for marketing purposes and have given no indication that you do not want the information
         disclosed; and (c) the person receiving such information agrees not to use it except in connection with the marketing
         of a product or service.
     9. To an affiliate whose only use of the information will be in connection with an audit of the insurance institution or agent
         or the marketing of an insurance product or service, provided the affiliate agrees not to disclose the information for
         any other purpose or to unaffiliated persons.
     10. To a group policyholder for the purpose of reporting claims experience or conducting an audit of the insurance
         institution’s or agent’s operations or services, provided the information disclosed is reasonably necessary for the
         group policyholder to conduct the review or audit.
     11. To a professional peer review organization for the purpose of reviewing the service or conduct of a medical-care
         institution or medical professional.
     12. To a certificate holder or policyholder for the purpose of providing information regarding the status of an insurance
         transaction.
     13. To a lien holder, mortgagee, assignee, lessor, or other person shown on the records of an insurance institution or
         agent as having legal or beneficial interest in a policy of insurance. Medical-record information will not be disclosed
         unless the disclosure would otherwise be permitted by the Information and Privacy Protection Act. The information
         disclosed will also be limited to only reasonably necessary information to permit you to protect your interest in the
         policy. (Not applicable to Kansas, Montana, and Oregon residents).
     14. To authorized personnel of the Division of Motor Vehicle; and to the Department of Environment, Health, and Natural
         Resources and the information disclosed is immunization information described in G.S. 130A-154. (Applicable to
         North Carolina residents only).
                                                                                                         Exhibit A - 20
NIP1982-R0213
                 Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 21 of 26
                              AMERICAN BANKERS INSURANCE COMPANY
                                                            OF FLORIDA
                                      11222 Quail Roost Drive, Miami, FL 33157-6596 (305) 253-2244



                                  RENTERS INSURANCE PROGRAM
                       PERSONAL PROPERTY REPLACEMENT COST ENDORSEMENT

THIS ENDORSEMENT CHANGES YOUR POLICY. PLEASE READ IT CAREFULLY.

SECTION I - PROPERTY COVERAGES                                                c.    articles not maintained in good or workable
                                                                                    condition.
For an additional premium, covered losses under                               d.    articles that are outdated or obsolete.
Coverage C - Personal Property are settled at
replacement cost at the time of loss.                                   2.    REPLACEMENT COST

Personal Property Replacement Cost coverage will also                   The following loss settlement procedure applies to all
apply to the following articles or classes of property if               property insured under this endorsement:
they are separately described and specifically insured in
this policy:                                                                  a.    We will pay no more than the least of the
      a. Jewelry;                                                                   following amounts:
      b. Furs and garments trimmed with fur or                                      (1) replacement cost at the time of loss
           consisting principally of fur; and                                             without deduction for depreciation;
      c. Silverware, silver-plated ware, goldware,                                  (2) the full cost of repair at the time of loss;
           gold-plated ware and pewterware, but                                     (3) the limit of liability that applies under
           excluding pens, pencils, flasks, smoking                                       Coverage C;
           implements, or jewelry.                                                  (4) any applicable special limits of liability
                                                                                          stated in this policy; or
1.   PROPERTY NOT ELIGIBLE                                                          (5) for loss to any item separately described
                                                                                          and specifically insured in this policy, the
Property listed below is not eligible for replacement cost                                limit of liability that applies to the item.
settlement. Any loss will be settled at actual cash value at                  b.    We will pay no more than the actual cash value
the time of loss but not more than the amount required                              for the loss or damage until we receive proof
to repair or replace:                                                               that the repair or replacement is complete.
      a. antiques, fine arts, paintings, and similar                          c.    You may make a claim for loss on an actual
           articles of rarity or antiquity which cannot be                          cash value basis and then make claim within
           replaced.                                                                180 days after the loss for any additional
      b. memorabilia, souvenirs, collectors items and                               liability in accordance with this endorsement.
           similar articles whose age or history contribute
           to their value.


ALL OTHER TERMS AND CONDITIONS REMAIN THE SAME.




AB4720EC-0307                                                                                               Exhibit A - 21
                Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 22 of 26
                          American Bankers Insurance Company of Florida
                                                    A Stock Insurance Company
                                       11222 Quail Roost Drive, Miami, FL 33157-6596 • 305.253.2244



                                      RENTERS INSURANCE PROGRAM
                                  MANDATORY AMENDATORY ENDORSEMENT
                                                MONTANA
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

If the Declarations indicates that this policy provides                     We cover personal property owned or used by an
Coverage F - Medical Payment To Others, the following                       “insured” while it is anywhere in the world. At your
statement applies:                                                          request, we will cover personal property owned by:

THIS POLICY PROVIDES MEDICAL PAYMENTS TO                                    1.   Others while the property is on the part of the
OTHERS COVERAGE ONLY FOR CERTAIN MEDICAL                                         “residence premises” occupied by an “insured”;
EXPENSES     INCURRED     OR    MEDICALLY
ASCERTAINED BY PERSONS OTHER THAN:                                          2.   A guest while the property is in any residence
                                                                                 occupied by an “insured”;
    a.   “YOU”; OR
    b.   REGULAR    RESIDENTS               OF      “YOUR”                  3.   A “Residence employee” while the property:
         HOUSEHOLD      EXCEPT                   RESIDENCE
         EMPLOYEES.                                                              a.    Is in any residence occupied by an “insured”,
                                                                                       or
SOME MEDICAL EXPENSES MAY EXCEED THE
COVERAGE LIMITATIONS DESCRIBED IN THIS                                           b.    Is in the physical custody of that employee and
POLICY. IF SO, THEY MAY NOT BE COVERED BY                                              that employee is engaged in the service of an
THIS POLICY.                                                                           “insured.”

                     DEFINITIONS                                            Our limit of liability for personal property usually located
                                                                            at an “insured’s” residence, other than the “residence
Under item 3. “Insured”, the following is added to the                      premises”, is 10% of the limit of liability for Coverage C,
definition of “insured”:                                                    or $1000, whichever is greater. Personal property in a
                                                                            newly acquired principal residence is not subject to this
    e.   With respect to “property damage” under                            limitation for the 30 days from the time you begin to
         SECTION II, any person residing at the “insured                    move the property there.
         location” but only if that person is listed on the
         lease that applies to the “insured location”.                      Our limit of liability for personal property owned or used
                                                                            by an “insured” and located in a self-storage facility is
The following definitions are added:                                        20% of the limit of liability for Personal Property or
                                                                            $5,000, whichever is greater. However, this limitation
10. “Fungi” means any type or form of fungus,                               does not apply to personal property usually located in an
    including mold or mildew, and any mycotoxins,                           “insured’s” residence, other than the “residence
    spores, scents or by-products produced or released                      premises”.
    by fungi.
                                                                                      SECTION I – PERILS INSURED AGAINST
    Under Section II, this does not include any fungi
    that are, are on, or are contained in, a good or                        Item 15. is deleted and replaced by the following:
    product intended for consumption.
                                                                            15. Sudden and accidental damage from artificially
11. “Interested Party” means the person or organization                         generated electrical current.
    listed on the Declarations Page that has an interest
    in ensuring coverage exists on the “residence                                             SECTION I - EXCLUSIONS
    premises”.
                                                                            Item 2. Earth Movement is deleted and replaced by the
         SECTION I - PROPERTY COVERAGES                                     following:

COVERAGE C - Personal Property                                              2.   Earth Movement, meaning:

Under COVERAGE C – Personal Property the first and                               a.    Earthquake, including land shock waves or
second paragraphs are deleted and replaced by the                                      tremors before, during or after a volcanic
following:                                                                             eruption;

AB4728EC-0613                                                      Page 1                                           Exhibit A - 22
                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 23 of 26
     b.   Landslide, mudslide or mudflow;                                         If we make a reasonable request for additional
                                                                                  information or documents, we shall pay or deny
     c.   Mine subsidence or sinkhole; or                                         payment for the claim within 60 days of receiving
                                                                                  the proof of loss unless we have notified you, your
     d.   Any other earth movement including earth                                assignee or the claimant of the reasons for failure to
          sinking, rising or shifting.                                            pay for the loss in full, or unless we have a
                                                                                  reasonable belief that insurance fraud has been
     This exclusion 2. applies regardless of whether any                          committed and we have reported the possible
     of the above in 2.a. through 2.d. is caused by an                            insurance fraud to the commissioner.
     act of nature or is otherwise caused.
                                                                             The following condition is added:
     However, direct loss by fire, explosion or theft
     resulting from any of the above in 2.a. through 2.d.                    17. Scheduled Property Clause. The following is
     is covered.                                                                 applicable only to scheduled items of personal
                                                                                 property for which a premium charge is made based
Item 3. Water Damage is deleted and replaced by the                              on a specific valuation.
following:
                                                                                  In the event of any total loss or total damage to any
3.   Water Damage, meaning:                                                       scheduled item, the loss will be computed on the
                                                                                  stated valuation with no deductions or offsets.
     a.   Flood, including but not limited to flash flood,                        However, this shall not affect any right the insurer
          surface water, waves, including tidal wave and                          may have under this policy to repair or replace the
          tsunami, tides, tidal water, overflow of any                            property; nor shall this affect any applicable
          body of water, or spray from any of these, all                          deductible.
          whether or not driven by wind, including
          storm surge;                                                                  SECTION II – LIABILITY COVERAGES

     b.   Water or water borne material which backs up                       COVERAGE F – Medical Payments To Others
          through sewers or drains or which overflows
          from a sump, sump pump or related                                  The following is added:
          equipment; or
                                                                             “Reasonable” as used in this Coverage F means those
     c.   Water below the surface of the ground,                             expenses which are consistent with the treatment and
          including water which exerts pressure on, or                       expense standards for “bodily injury”.
          seeps, leaks or flows through a building,
          sidewalk,   driveway,    patio,   foundation,                                        SECTION II - EXCLUSIONS
          swimming pool or other structure.
                                                                             Under 2. Coverage E – Personal Liability, the
     This exclusion applies to, but is not limited to,                       following exclusion is added:
     escape, overflow or discharge, for any reason, of
     water or waterborne material from a dam, levee,                              g. Personal injury of any sort, including but not
     seawall or any other boundary or containment                                      limited to “bodily injury”, psychological or
     system whether natural, man-made or otherwise                                     emotional injury, or defamatory injury to
     made.                                                                             reputation.

     However, direct loss by fire, explosion or theft                                     SECTIONS I AND II - CONDITIONS
     resulting from water damage is covered.
                                                                             Under 5. Cancellation, paragraphs b. and e. are deleted
                SECTION I - CONDITIONS                                       and replaced by the following:

Item 10. Loss Payment is deleted and replaced with the                            b.    We may cancel this policy only for the reasons
following:                                                                              stated below by letting you know in writing of
                                                                                        the date cancellation takes effect. This
10. Loss Payment. We will adjust all losses with you.                                   cancellation notice may be delivered to you or
    We will pay you unless some other person is named                                   mailed to you at your mailing address shown
    in the policy or is legally entitled to receive                                     in the Declarations.
    payment. Loss will be payable 30 days after we
    receive your proof of loss and:                                                     Proof of mailing will be sufficient proof of
                                                                                        notice.
     a.   Reach an agreement with you;
                                                                                        (1) When you have not paid the premium, we
     b.   There is an entry of a final judgment; or                                         may cancel at any time by letting you
                                                                                            know at least 20 days before the date
     c.   There is a filing of an appraisal award with us.                                  cancellation takes effect.



AB4728EC-0613                                                       Page 2                                           Exhibit A - 23
                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 24 of 26
       (2) When this policy has been in effect for                            e.    When we provide evidence of coverage under
           less than 60 days and is not a renewal                                   this policy to meet the requirements of a lease
           with us, we may cancel for any reason by                                 or rental agreement to the “landlord” or
           letting you know at least 45 days before                                 “interested party”, we may also provide notice
           the date cancellation takes effect.                                      of cancellation or nonrenewal to the “landlord”
                                                                                    or “interested party”. Failure to mail such notice
       (3) When this policy has been in effect for 60                               shall not impose any obligation or liability of
           days or more, or at any time if it is a                                  any kind upon us.
           renewal with us, we may cancel:
                                                                         Item 6. Nonrenewal, is deleted and replaced with the
           (a) If there has been a material                              following:
               misrepresentation of fact which if
               known to us would have caused us                          6.   Nonrenewal. We may elect not to renew this
               not to issue the policy;                                       policy. We may do so by delivering to you, or
                                                                              mailing to you at your mailing address shown in the
           (b) If the risk has changed substantially                          Declarations, written notice at least 45 days before
               since the policy was issued, except to                         the expiration date of this policy. Proof of mailing
               the extent that we should reasonably                           will be sufficient proof of notice.
               have foreseen the change or
               contemplated the risk in writing this                     The following conditions are added:
               policy;
                                                                         10. Conformity with Montana Statutes.
           (c) In the event of substantial breaches
               of contractual duties, conditions or                           The provisions of this policy conform to the
               warranties;                                                    minimum requirements of Montana law and control
                                                                              over any conflicting statutes of any state in which
           (d) Upon a determination by the                                    the “insured” resides on or after the effective date of
               Insurance      Commissioner      that                          this policy.
               continuation of the policy would
               place us in violation of the Montana                           Any      provision of this  policy    (including
               Insurance Code;                                                endorsements which modify the policy) that does
                                                                              not conform to the minimum requirements of a
           (e) Due to our financial impairment; or                            Montana statute is amended to conform to that
                                                                              statute.
           (f) For any other reasons approved by
               the Insurance Commissioner.                               11. Renewal with Altered Terms.

           This can be done by letting you know at                            If we offer or purport to renew a policy on less
           least 45 days before the date cancellation                         favorable terms, at a higher rate or at a higher rating
           takes effect.                                                      plan, the new terms, rate, or rating plan will take
                                                                              effect on the policy renewal date only if we have
       (4) When this policy is written for a period of                        mailed or delivered notice of the new terms, rate, or
           more than one year we may cancel for                               rating plan to you at least 45 days before the
           any reason at anniversary by letting you                           expiration date.
           know at least 45 days before the date
           cancellation takes effect.


ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN THE SAME.




AB4728EC-0613                                                   Page 3                                           Exhibit A - 24
                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 25 of 26




                                                     Privacy Notice
You are a valued customer and we strive to meet your privacy concerns. We want to make sure your personal
information is protected and that you understand the policies that protect you.
Assurant companies and other insurers that operate under this Privacy Notice (“We”) provide various insurance
products, including pre-funded funeral insurance, mobile insurance, credit insurance, and membership products. Our
products may be sold directly to individuals, sold through our agents or offered on behalf of other companies. These
other companies may be banks, finance companies, retailers, utilities, automobile dealers, manufactured housing,
mortgage companies or funeral homes.
Pursuant to the United States Gramm-Leach Bliley Act, companies that qualify as financial institutions must provide
their customers with a Privacy Notice on an annual basis. If you have asked not to be solicited, that request is still in
effect. You do not need to contact us again. This is not a solicitation. You do not need to respond.
This Privacy Notice gives you examples of the types of data we lawfully collect, use, share or disclose; and the kinds of
companies with whom we may lawfully share such data. These examples serve only as illustrations; they should not
be considered all of the data we may lawfully collect, use or share. Below is our privacy pledge to you:
Our Privacy Principles:
•   We do not sell your personal information.
•   We do not share your personal information with anyone outside the Assurant family of affiliated companies unless
    you expressly authorize the sharing, or it is permitted or required by law.
•   We do not allow those with whom we do business to use our customer information for their own marketing purposes
    unless there is a valid joint marketing agreement.
•   We will not collect, use, share or disclose any of your information if prohibited by law.
•   We contractually require any person or business providing products or services on our behalf to safeguard our
    customer information.
Information We May Collect
The level of information we may collect varies depending upon the type of services and products we offer you. Here are
some examples of the types of information we may collect and how we gather it:
•   From you (or provided to us on your behalf), on applications and other forms you submit to us; for example: your
    name, address, social security number, telephone number, employer and income.
•   From your transactions with our companies or other non-affiliated parties; for example: your name, address, telephone
    number, age, credit card use, insurance coverage, transaction history, claims history and premiums.
•   From consumer reporting agencies, public records and data collection agencies; for example: your obligations with
    others and your creditworthiness. However, we will not use your credit score, credit report or any other credit-related
    information in jurisdictions where it is prohibited by law.
•   From health care providers, such as doctors and hospitals; for example: your past or present health condition. Health
    data will be collected only if we need to find out if you are eligible for coverage, process claims or prevent fraud, as
    authorized by you or as the law may permit or require. NOTE: We collect health data only to manage a health-related
    product or service; for example: life or disability insurance, for which you applied, or as otherwise permitted by law.
•   From you when you enroll, request a service, or file a claim on one of our websites; for example: your name, address,
    contract number, credit card issuer and account number, personal identification number, e-mail address, service
    contract and claim information.
•   From your visits to our internet websites; for example: session number and user ID. By reviewing our Online Privacy
    Policy along with the Legal Notice, Terms of Use, Site Agreement or similarly named link appearing on any of our
    websites, you may learn of any “cookies” utilized by us and of any additional information that may be collected from
    you on that site.



                                                                                                    Exhibit A - 25
                                                                                                             DF00965A-0419
                Case 1:19-cv-00138-TJC Document 24-1 Filed 10/29/20 Page 26 of 26
Information We May Disclose or Share and With Whom
We may lawfully share customer information with other entities as needed to deliver products and services to you,
provide customer service or handle your account.
Disclosures Permitted by Law
We share customer information as described above and as permitted by law.
Disclosures for Joint Marketing and Servicing
We may lawfully share customer information with persons or organizations inside or outside our family of companies
that perform marketing services for us or with whom we have joint marketing agreements.
Information Regarding Former Customers
We treat the information of prospective and former customers in the same manner as existing customers with respect to
the use of personal information.
Our Security Procedures
We restrict access to customer information to those employees whom we know have a valid business purpose to have
access to such data. We maintain physical, electronic and procedural safeguards. We require those who provide services
for us and to whom we provide your data to keep your information safeguarded and confidential.
Changes to This Privacy Notice
We reserve the right to change this Privacy Notice at any time. If we make material changes, we will provide current
customers a new notice that describes our new practices and will post it on our internet websites.
The following companies underwrite or market services under the Assurant service mark and adhere to this Privacy
Notice. We value our relationship with you. Should you have any questions about our Privacy Notice, please write to
us at The Assurant Privacy Office, P.O. Box 979047, Miami, FL 33197-9047.

 Affiliates:
   American Bankers Insurance Company of Florida                National Product Care Company (NPCC)
   American Bankers Life Assurance Company of Florida           Reliable Lloyds Insurance Company
   American Memorial Life Insurance Company®                    Service Plan, Inc. (SPI)
   American Security Insurance Company                          Standard Guaranty Insurance Company
   Caribbean American Life Assurance Company                    Time Insurance Company
   Caribbean American Property Insurance Company                Union Security Insurance Company
   Consumer Program Administrators, Inc. (CPI)                  Union Security Life Insurance Company of New York
   Dealers Performance, Inc. (DPI)                              Voyager Indemnity Insurance Company
   John Alden Life Insurance Company                            Virginia Surety Company, Inc. (VSC)

 Non-Affiliates:
  American Reliable Insurance Company                           Ranchers and Farmers Mutual Insurance Company
  Hallmark County Mutual Insurance Company                      Republic Lloyds
  IA American Life Insurance Company                            Southern County Mutual Insurance Company




                                                                                                  Exhibit A - 26
                                                                                                          DF00965A-0419
